08-21-00057-CV


                                   Debora Lee, CSR, RPR
                                       Official Court Reporter
                                 County Court at Law Number Three
                                                                                 FILED IN
                                   500 E. San Antonio, Room 1001          8th COURT OF APPEALS
                                        El Paso, Texas 79901                  EL PASO, TEXAS
                                        delee@epcounty.com
                                                                          10/29/2021 1:06:12 PM
                                           (915) 546-2183
                                                                           ELIZABETH G. FLORES
                                                                    October 29, 2021
                                                                                   Clerk

Ms. Elizabeth Flores, Clerk
Court of Appeals
Eighth District of Texas
500 E. San Antonio Avenue, Suite 1203
El Paso, Texas 79901-2408
(VIA TAMES Portal filing)


              In Re: Court of Appeals Number: 08-21-00057-CV
                     Trial Court Case Number: 2019DCV3303
                     Kenneth K. McKeough v. Camelot Townhomes Association, Inc.

Dear Ms. Flores:
       The record in the above case is due October 31, 2021. As no reporter’s record has been
requested to be filed under this cause number to date by Counsel or Parties and no financial
arrangements have been made to do so, I do not anticipate filing one.
       Thank you for your consideration


                                                             Respectfully submitted,


                                                             /s/ Debora L. Lee__________
                                                             Official Court Reporter
                                                             County Court at Law No. 3